  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 1 of 44 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and                           )
 JANSSEN BIOTECH, INC.,                          )
                                                 )
                       Plaintiffs,               )
                                                 )
                v.                               ) C.A. No. ___________________________
                                                 )
 ALVOGEN PINE BROOK LLC and                      )
 NATCO PHARMA LTD.,                              )
                                                 )
                       Defendants.               )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Pharmacyclics LLC (“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”),

(collectively, “Plaintiffs”), by their undersigned attorneys, bring this action against Defendants

Alvogen Pine Brook LLC (“Alvogen”) and Natco Pharma Ltd. (“Natco”) (collectively,

“Alvogen-Natco”), and hereby allege as follows:

                                 NATURE OF THE ACTION

       1.      This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., arises from Alvogen-Natco’s recent submission to the

United States Food and Drug Administration (“FDA”) of Abbreviated New Drug Application

(“ANDA”) No. 212763 (“Alvogen-Natco’s ANDA”). Alvogen-Natco seeks approval to market

generic versions in 140 mg, 280 mg, 420 mg, and 560 mg dosage strengths of Plaintiffs’ highly

successful pharmaceutical product IMBRUVICA® Tablets, prior to the expiration of United

States Patent Nos. 7,514,444 (“the ’444 Patent”); 8,008,309 (“the ’309 Patent”); 8,476,284 (“the

’284 Patent”); 8,497,277 (“the ’277 Patent”); 8,697,711 (“the ’711 Patent”); 8,735,403 (“the ’403

Patent”); 8,754,090 (“the ’090 Patent”); 8,754,091 (“the ’091 Patent”); 8,952,015 (“the ’015

Patent”); 8,957,079 (“the ’079 Patent”); 9,181,257 (“the ’257 Patent”); 9,296,753 (“the ’753
  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 2 of 44 PageID #: 2



Patent”); 9,655,857 (“the ’857 Patent”); 9,725,455 (“the ’455 Patent”); 10,010,507 (“the ’507

Patent”); 10,106,548 (“the ’548 Patent”); and 10,125,140 (“the ’140 Patent”).

                                  IMBRUVICA® TABLETS

       2.      IMBRUVICA® (ibrutinib) is a ground-breaking drug which covalently binds to a

protein called Bruton’s tyrosine kinase (“BTK”), thereby irreversibly inhibiting BTK’s activity.

       3.      BTK is a key signaling molecule in the pathway that leads to B-cell growth and

maturation following activation of the B-cell receptor. Abnormalities in the B-cell receptor

signaling pathway can lead to uncontrolled cell growth and cause cancers of the blood and bone

marrow. IMBRUVICA® is the first FDA-approved BTK inhibitor.

       4.      Pharmacyclics invested hundreds of millions of dollars in the development of

IMBRUVICA®. Pharmacyclics partnered with Janssen to bring this revolutionary drug to

patients across the United States and throughout the world. Janssen, recognizing the potential of

the compound, invested hundreds of millions of dollars in the clinical development and

commercialization of IMBRUVICA®.

       5.      Initial clinical trials using IMBRUVICA® to treat mantle cell lymphoma (“MCL”)

showed that patients taking IMBRUVICA® had an observed response rate of 68%. These results

led FDA to grant accelerated approval to IMBRUVICA® for the treatment of MCL in patients

who had received at least one prior therapy through the new Breakthrough Therapy Designation

pathway, a process that allows the FDA to grant priority review to drug candidates if preliminary

clinical trials indicate that the therapy may offer substantial treatment advantages over existing

options for patients with serious or life-threatening diseases. IMBRUVICA® was one of the first

drugs ever to receive FDA approval via the Breakthrough Therapy Designation.

       6.      IMBRUVICA® has received three additional Breakthrough Therapy Designations

for three additional indications: Waldenström’s macroglobulinemia; chronic lymphocytic


                                                2
  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 3 of 44 PageID #: 3



leukemia (“CLL”) or small lymphocytic lymphoma (“SLL”) with a deletion of the short arm of

chromosome 17 (del 17p); and chronic graft-versus-host-disease (“cGVHD”). IMBRUVICA® is

also indicated for the treatment of marginal zone lymphoma (“MZL”) in patients who require

systemic therapy and have received at least one prior anti-CD20-based therapy and the treatment

of CLL/SLL. For MZL and cGVHD, IMBRUVICA® represents the first FDA-approved

treatment specifically for patients with these disorders.

         7.    IMBRUVICA® has one of the most robust clinical oncology development

programs for a single molecule in the industry, with more than 130 ongoing clinical trials. There

are approximately 30 ongoing company-sponsored trials, 14 of which are in Phase 3, and more

than 100 investigator-sponsored trials and external collaborations that are active around the

world.

         8.    IMBRUVICA® has gained widespread acceptance in the medical community with

more than 135,000 patients around the world having been treated with IMBRUVICA®. In 2015,

IMBRUVICA® was awarded the prestigious Prix Galien Award for Best Pharmaceutical Agent.

The Prix Galien Award is considered the biomedical industry’s highest accolade.

         9.    The ’444, ’309, ’284, ’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857,

’455, ’507, ’548, and ’140 Patents are listed in the Orange Book for IMBRUVICA® Tablets.

                                          THE PARTIES

         10.   Plaintiff Pharmacyclics LLC is a limited liability company organized and existing

under the laws of the Delaware with its principal place of business at 999 East Arques Avenue,

Sunnyvale, California 94085. Pharmacyclics is a wholly owned subsidiary of AbbVie Inc., a

Delaware corporation with its principal place of business at 1 North Waukegan Road, North

Chicago, Illinois 60064-6400. Pharmacyclics is the assignee and owner of the ’444, ’309, ’284,




                                                  3
  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 4 of 44 PageID #: 4



’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents.

Pharmacyclics holds New Drug Application (“NDA”) No. 210563 for IMBRUVICA® Tablets.

       11.    Plaintiff Janssen Biotech, Inc. is a corporation organized and existing under the

laws of Pennsylvania, with its principal place of business at 800/850 Ridgeview Drive, Horsham,

Pennsylvania 19044. Janssen is a wholly owned subsidiary of Johnson & Johnson. Janssen is the

exclusive licensee of the Orange Book patents for IMBRUVICA® Tablets. Janssen is engaged in

the clinical development and commercialization of IMBRUVICA® Tablets and shares in the

proceeds from U.S. sales of IMBRUVICA® Tablets.

       12.    On information and belief, Defendant Alvogen is a limited liability company

organized and existing under the laws of Delaware, with a principal place of business at

10 Bloomfield Avenue, Building B, Pine Brook, New Jersey 07058.

       13.    On information and belief, Defendant Natco is a corporation organized and

existing under the laws of the Republic of India, with a principal place of business at NATCO

House, Road No. 2, Banjara Hills, Hyderabad – 500 034, India.

       14.    On information and belief, Alvogen and Natco collaborate and/or will collaborate

with respect to the development, regulatory approval, marketing, sale, and/or distribution of the

proposed generic ibrutinib tablets in 140 mg, 280 mg, 420 mg, and 560 mg dosage strengths as

described in Alvogen-Natco’s ANDA (“Alvogen-Natco’s ANDA Products”). Natco has held

itself out as “co-development & marketing partner[s]” with Alvogen in the submission of the

ANDA “for [a] generic version of Ibrutinib Tablets of 140mg, 280mg, 420mg and 560mg

strength (proposed generic equivalents to Imbruvica® Tablets).” News & Announcements,

NATCO and Alvogen file ANDA for Ibrutinib Tablets for the USA Market (Jan. 31, 2019)

(available at https://www.natcopharma.co.in/about/news) (last viewed Mar. 1, 2019); see also




                                               4
  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 5 of 44 PageID #: 5



Dani Kass, AbbVie, Janssen’s $3B Imbruvica Faces First Generic Threat, Law360 (Jan. 31,

2019) (available at https://www.law360.com/articles/1124269/abbvie-janssen-s-3b-imbruvica-

faces-first-generic-threat) (“Natco and Alvogen . . . [have] asked the U.S. Food and Drug

Administration to approve their generic version of AbbVie and Janssen’s blockbuster leukemia

medication Imbruvica. . . . Natco and Alvogen’s ANDA features a Paragraph IV

certification . . . .”) (last viewed Mar. 1, 2019).

        15.     On information and belief, Alvogen-Natco caused ANDA No. 212763 to be

submitted to FDA and seeks FDA approval of ANDA No. 212763.

        16.     On information and belief, Natco holds Drug Master File (“DMF”) No. 32937 for

ibrutinib.

        17.     On information and belief, Natco will financially benefit in the event FDA

approves the Alvogen-Natco ANDA because Natco is actively involved in the commercial

manufacture, use, and/or sale of Alvogen-Natco’s ANDA Products. See id.

        18.     On information and belief, Alvogen-Natco intends to commercially manufacture,

market, offer for sale, and sell Alvogen-Natco’s ANDA Products throughout the United States,

including in the State of Delaware, in the event FDA approves Alvogen-Natco’s ANDA.

                                  JURISDICTION AND VENUE

        19.     This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271.

        20.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338.

        21.     This Court has personal jurisdiction over Alvogen because, on information and

belief, Alvogen is a limited liability company organized and existing under the laws of Delaware.




                                                      5
   Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 6 of 44 PageID #: 6



On information and belief, Alvogen is registered to do business as a domestic limited liability

company in Delaware (File Number 5126726).

        22.     Additionally, this Court has personal jurisdiction over Alvogen because, on

information and belief, Alvogen, inter alia, has continuous and systematic contacts with the State

of Delaware, regularly conducts business in the State of Delaware, either directly or through one

or more of its affiliates, agents, and/or alter egos, has purposefully availed itself of the privilege

of doing business in the State of Delaware, and intends to sell Alvogen-Natco’s ANDA Products

in the State of Delaware upon approval of ANDA No. 212763.

        23.     On information and belief, Alvogen is in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic

drug products, either directly or through affiliates, agents, and/or alter egos, which Alvogen

manufactures, distributes, markets, and/or sells throughout the United States and in this judicial

district.

        24.     On information and belief, Alvogen is licensed to sell generic and proprietary

pharmaceutical products in the State of Delaware, either directly or through one or more of its

affiliates, agents, and/or alter egos.

        25.     Alvogen-Natco has committed, or aided, abetted, contributed to, and/or

participated in the commission of, acts of patent infringement that will lead to foreseeable harm

and injury to Plaintiffs, which manufacture and/or market IMBRUVICA® Tablets for sale and

use throughout the United States, including in this judicial district. On information and belief and

as indicated by a letter dated January 16, 2019 sent by Alvogen to Pharmacyclics pursuant to

21 U.S.C. § 355(j)(2)(B) (“Alvogen’s Notice Letter”), Alvogen-Natco prepared and filed ANDA




                                                  6
  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 7 of 44 PageID #: 7



No. 212763 with the intention of seeking to market Alvogen-Natco’s ANDA Products

nationwide, including within this judicial district.

        26.    On information and belief, Alvogen-Natco plans to sell the ANDA Products in the

State of Delaware, list the ANDA Products on the State of Delaware’s prescription drug

formulary, and seek Medicaid reimbursements for sales of the ANDA Products in the State of

Delaware, either directly or through one or more of its wholly owned subsidiaries, agents, and/or

alter egos.

        27.    On information and belief, Alvogen-Natco knows and intends that its proposed

ANDA Products will be distributed and sold in Delaware and will thereby displace sales of

IMBRUVICA® Tablets, causing injury to Plaintiffs. Alvogen-Natco intends to take advantage of

its established channels of distribution in Delaware for the sale of its proposed ANDA Products.

        28.    Alvogen has invoked the jurisdiction of the courts of this judicial district as a

counterclaim plaintiff in a patent infringement action concerning FDA-approved drug products.

See, e.g., Cosmo Techs. Ltd. et al. v. Alvogen Pine Brook, LLC et al., Civ. A. No. 1:15-cv-01047-

LPS, D.I. 9 (D. Del. Nov. 30, 2015). Alvogen has not contested personal jurisdiction or venue in

patent litigation concerning FDA-approved drug products in this judicial district. See, e.g., id.

        29.    This Court has personal jurisdiction over Natco because the requirements of

Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise under federal

law; (b) Natco is a foreign defendant not subject to general personal jurisdiction in the courts of

any state; and (c) Natco has sufficient contacts in the United States as a whole, including, but not

limited to, participating in the preparation and submission of Alvogen-Natco’s ANDA, preparing

and submitting DMF No. 32937 to FDA, and/or manufacturing and/or selling pharmaceutical




                                                  7
  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 8 of 44 PageID #: 8



products distributed throughout the United States, including in this judicial district, such that this

Court’s exercise of jurisdiction over Natco satisfies due process.

       30.     Venue is proper in this district for Alvogen pursuant to 28 U.S.C. § 1391 and

1400(b) because, inter alia, Alvogen is a limited liability company organized and existing under

the laws of the State of Delaware.

       31.     Venue is proper in this district for Natco pursuant to 28 U.S.C. §§ 1391 and

1400(b) because, inter alia, Natco is a corporation organized and existing under the laws of India

and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                                  THE ASSERTED PATENTS

       32.     The ’444 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the United States Patent and Trademark Office (“USPTO”) on April 7, 2009.

A true and correct copy of the ’444 Patent is attached hereto as Exhibit A.

       33.     The ’309 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on August 30, 2011. A true and correct copy of the ’309 Patent is

attached hereto as Exhibit B.

       34.     The ’284 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on July 2, 2013. A true and correct copy of the ’284 Patent is

attached hereto as Exhibit C.

       35.     The ’277 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on July 30, 2013. A true and correct copy of the ’277 Patent is

attached hereto as Exhibit D.

       36.     The ’711 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on April 15, 2014. A true and correct copy of the ’711 Patent is

attached hereto as Exhibit E.


                                                  8
  Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 9 of 44 PageID #: 9



       37.     The ’403 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on May 27, 2014. A true and correct copy of the ’403 Patent is

attached hereto as Exhibit F.

       38.     The ’090 Patent, entitled “Use of Inhibitors of Bruton’s Tyrosine Kinase (BTK),”

was duly and lawfully issued by the USPTO on June 17, 2014. A true and correct copy of the

’090 Patent is attached hereto as Exhibit G.

       39.     The ’091 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on June 17, 2014. A true and correct copy of the ’091 Patent is

attached hereto as Exhibit H.

       40.     The ’015 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on February 10, 2015. A true and correct copy of the ’015 Patent

is attached hereto as Exhibit I.

       41.     The ’079 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on February 17, 2015. A true and correct copy of the ’079 Patent

is attached hereto as Exhibit J.

       42.     The ’257 Patent, entitled “Inhibitors of Bruton’s Tyrosine Kinase,” was duly and

lawfully issued by the USPTO on November 10, 2015. A true and correct copy of the ’257

Patent is attached hereto as Exhibit K.

       43.     The ’753 Patent, entitled “Crystalline Forms of a Bruton’s Tyrosine Kinase

Inhibitor,” was duly and lawfully issued by the USPTO on March 29, 2016. A true and correct

copy of the ’753 Patent is attached hereto as Exhibit L.




                                                 9
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 10 of 44 PageID #: 10



       44.     The ’857 Patent, entitled “Pharmaceutical Formulations of a Bruton’s Tyrosine

Kinase Inhibitor,” was duly and lawfully issued by the USPTO on May 23, 2017. A true and

correct copy of the ’857 Patent is attached hereto as Exhibit M.

       45.     The ’455 Patent, entitled “Crystalline Forms of a Bruton’s Tyrosine Kinase

Inhibitor,” was duly and lawfully issued by the USPTO on August 8, 2017. A true and correct

copy of the ’455 Patent is attached hereto as Exhibit N.

       46.     The ’507 Patent, entitled “Pharmaceutical Formulations of a Bruton’s Tyrosine

Kinase Inhibitor,” was duly and lawfully issued by the USPTO on July 3, 2018. A true and

correct copy of the ’507 Patent is attached hereto as Exhibit O.

       47.     The ’548 Patent, entitled “Crystalline Forms of a Bruton’s Tyrosine Kinase

Inhibitor,” was duly and lawfully issued by the USPTO on October 23, 2018. A true and correct

copy of the ’548 Patent is attached hereto as Exhibit P.

       48.     The ’140 Patent, entitled “Crystalline Forms of a Bruton’s Tyrosine Kinase

Inhibitor,” was duly and lawfully issued by the USPTO on November 13, 2018. A true and

correct copy of the ’140 Patent is attached hereto as Exhibit Q.

                          ALVOGEN-NATCO’S ANDA NO. 212763

       49.     On information and belief, Alvogen-Natco has submitted ANDA No. 212763 to

FDA, or caused ANDA No. 212763 to be submitted to FDA, under 21 U.S.C. § 355(j), in order

to obtain approval to engage in the commercial manufacture, use, or sale of ibrutinib tablets in

140 mg, 280 mg, 420 mg, and 560 mg dosage strengths as purported generic versions of

IMBRUVICA® Tablets prior to the expiration of the ’444, ’309, ’284, ’277, ’711, ’403, ’090,

’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents.

       50.     On information and belief, FDA has not approved Alvogen-Natco’s ANDA.




                                                10
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 11 of 44 PageID #: 11



       51.     On information and belief, Alvogen sent Pharmacyclics a Notice Letter dated

January 16, 2019. Alvogen’s Notice Letter represented that Alvogen had submitted to FDA

ANDA No. 212763 and a purported Paragraph IV certification for the ’444, ’309, ’284, ’277,

’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents.

       52.     In Alvogen’s Notice Letter, Alvogen purported to offer confidential access to

portions of ANDA No. 212763 on terms and conditions set forth in Alvogen’s Notice Letter

(“the Alvogen Offer”). Alvogen requested that Pharmacyclics accept the Alvogen Offer before

receiving access to ANDA No. 212763. The Alvogen Offer contained unreasonable restrictions

on who could view the ANDA, well beyond those that would apply under a protective order. The

Alvogen Offer did not permit any of Pharmacyclics’ outside attorneys to access ANDA No.

212763, and only allowed one in-house attorney for Pharmacyclics to access ANDA No. 212763.

Nor did it permit any scientific experts to access ANDA No. 212763. Nor did it permit outside

counsel, in-house attorneys, or scientific experts for Plaintiff Janssen to access Alvogen’s

ANDA. Additionally, the Alvogen Offer contained provisions that unreasonably restricted the

ability of the single in-house counsel receiving access to ANDA No. 212763 to engage in any

patent prosecution or work before or involving the FDA. The restrictions the Alvogen Offer

placed on access to ANDA No. 212763 contravene 21 U.S.C. § 355(j)(5)(C)(i)(III), which states

that an offer of confidential access “shall contain such restrictions as to persons entitled to

access, and on the use and disposition of any information accessed, as would apply had a

protective order been entered for the purpose of protecting trade secrets and other confidential

business information” (emphasis added).

       53.     Beginning with correspondence on February 4, 2019, outside counsel for

Plaintiffs negotiated in good faith with counsel for Alvogen in an attempt to reach agreement on




                                                11
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 12 of 44 PageID #: 12



reasonable terms of confidential access to the ANDA. Alvogen continued to insist on

unreasonable restrictions on access to the ANDA, which are inconsistent with the provisions of

Discovery Confidentiality Orders/Protective Orders Alvogen has agreed to in recent litigation

involving similar subject matter. Alvogen refused to provide confidential access to its ANDA to

Plaintiff Janssen. Plaintiffs explained that Janssen is the exclusive licensee of the asserted

patents, and, as such, Janssen would be a plaintiff in any Hatch-Waxman litigation involving the

asserted patents and would be included on any protective order/discovery confidentiality order

entered in such a litigation. Nonetheless, Alvogen refused to allow Janssen access to Alvogen-

Natco’s ANDA and therefore to information that would be necessary to evaluate Alvogen-

Natco’s ANDA and the representations in Alvogen’s Notice Letter. Additionally, despite

knowing Plaintiffs were filing a complaint on March 1, 2019 due to the statutorily imposed

deadline, Alvogen refused to allow ANDA access to experts until the evening of February 28,

2019. Alvogen also proposed additional changes to its Offer the evening of February 28, 2019,

and continued to refuse to allow access to more than one in-house counsel from Pharmacyclics.

Alvogen has allowed expert access, and access to more than one in-house counsel, in prior

Hatch-Waxman actions. See, e.g., Noven Pharms., Inc. v. Alvogen Pine Brook LLC et al., Civ. A.

No. 1:17-cv-01429-LPS, D.I. 18 (D. Del. Dec. 11, 2017); Purdue Pharma L.P. et al. v. Alvogen

Pine Brook LLC et al., Civ. A. No. 1:15-cv-00687, D.I. 59 (D. Del. Feb. 12, 2016). To date,

neither Janssen nor Pharmacyclics has received access to Alvogen-Natco’s ANDA.

       54.     According to applicable regulations, Notice Letters such as Alvogen’s must

contain a detailed statement of the factual and legal basis for the applicant’s opinion that the

patent is invalid, unenforceable, or not infringed which includes a claim-by-claim analysis,

describing “for each claim of a patent alleged not to be infringed, a full and detailed explanation




                                                12
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 13 of 44 PageID #: 13



of why the claim is not infringed” and “for each claim of a patent alleged to be invalid or

unenforceable, a full and detailed explanation of the grounds supporting the allegation.” See

21 CFR § 314.95(c)(7); see also 21 CFR § 314.52.

       55.     For at least one claim of each of the ’444, ’309, ’284, ’277, ’711, ’403, ’090, ’091,

’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents, Alvogen’s Notice Letter failed

to allege that Alvogen-Natco’s ANDA Products or the proposed administration of the Products

would not meet the limitations of that claim.

       56.     On information and belief, if FDA approves Alvogen-Natco’s ANDA, Alvogen

will manufacture, offer for sale, or sell Alvogen-Natco’s ANDA Products, within the United

States, including within the State of Delaware, or will import Alvogen-Natco’s ANDA Products

into the United States, including the State of Delaware. The manufacture, use, offer for sale, sale,

or importation of Alvogen-Natco’s ANDA Products will directly infringe the ’444, ’309, ’284,

’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents and

Alvogen will actively induce and/or contribute to their infringement.

       57.     On information and belief, if FDA approves Alvogen-Natco’s ANDA, Natco will

manufacture, offer for sale, or sell Alvogen-Natco’s ANDA Products, within the United States,

including within the State of Delaware, or will import Alvogen-Natco’s ANDA Products into the

United States, including the State of Delaware. The manufacture, use, offer for sale, sale, or

importation of Alvogen-Natco’s ANDA Products will directly infringe the ’444, ’309, ’284,

’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents and

Natco will actively induce and/or contribute to their infringement.

       58.     This action is being brought within forty-five days of Plaintiffs’ receipt of

Alvogen’s Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii). Accordingly, Plaintiffs are




                                                13
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 14 of 44 PageID #: 14



entitled to a stay of FDA approval pursuant to 21 U.S.C. § 355(j)(5)(B)(iii) and U.S.C.

§ 355(j)(5)(F)(ii).

                                   COUNT I
              INFRINGEMENT OF THE ’444 PATENT BY ALVOGEN-NATCO

        59.     Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–58 as if

fully set forth herein.

        60.     On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        61.     Plaintiffs own all rights, title, and interest in and to the ’444 Patent.

        62.     Alvogen-Natco’s ANDA Products infringe one or more claims of the ’444 Patent.

        63.     Alvogen-Natco did not contest infringement of claims 1–8 of the ’444 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of

the claims of the ’444 Patent, it was required by applicable regulations to state such a basis in the

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

        64.     Alvogen-Natco has infringed one or more claims of the ’444 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’444 Patent.

        65.     On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’444 Patent would infringe

one or more claims of the ’444 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’444 Patent under 35 U.S.C. § 271 (b) and/or (c).



                                                   14
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 15 of 44 PageID #: 15



        66.     Alvogen-Natco had actual and constructive notice of the ’444 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’444 Patent would constitute an act of

infringement of the ’444 Patent.

        67.     Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’444 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’444 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        68.     Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’444 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT II
              INFRINGEMENT OF THE ’309 PATENT BY ALVOGEN-NATCO

        69.     Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–68 as if

fully set forth herein.

        70.     On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        71.     Plaintiffs own all rights, title, and interest in and to the ’309 Patent.

        72.     Alvogen-Natco’s ANDA Products infringe one or more claims of the ’309 Patent.



                                                   15
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 16 of 44 PageID #: 16



       73.     Alvogen-Natco did not contest infringement of claims 1–7, 10, and 14 of the ’309

Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest

infringement of the claims of the ’309 Patent, it was required by applicable regulations to state

such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

       74.     Alvogen-Natco has infringed one or more claims of the ’309 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’309 Patent.

       75.     On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’309 Patent would infringe

one or more claims of the ’309 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’309 Patent under 35 U.S.C. § 271 (b) and/or (c).

       76.     Alvogen-Natco had actual and constructive notice of the ’309 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’309 Patent would constitute an act of

infringement of the ’309 Patent.

       77.     Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’309 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’309 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.




                                                 16
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 17 of 44 PageID #: 17



        78.     Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’309 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                 COUNT III
              INFRINGEMENT OF THE ’284 PATENT BY ALVOGEN-NATCO

        79.     Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–78 as if

fully set forth herein.

        80.     On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        81.     Plaintiffs own all rights, title, and interest in and to the ’284 Patent.

        82.     Alvogen-Natco’s ANDA Products infringe one or more claims of the ’284 Patent.

        83.     Alvogen-Natco did not contest infringement of claims 1–11 of the ’284 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of

the claims of the ’284 Patent, it was required by applicable regulations to state such a basis in its

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

        84.     Alvogen-Natco has infringed one or more claims of the ’284 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’284 Patent.

        85.     On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’284 Patent would infringe



                                                   17
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 18 of 44 PageID #: 18



one or more claims of the ’284 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’284 Patent under 35 U.S.C. § 271 (b) and/or (c).

        86.     Alvogen-Natco had actual and constructive notice of the ’284 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’284 Patent would constitute an act of

infringement of the ’284 Patent.

        87.     Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’284 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’284 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        88.     Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’284 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT IV
              INFRINGEMENT OF THE ’277 PATENT BY ALVOGEN-NATCO

        89.     Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–88 as if

fully set forth herein.




                                                 18
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 19 of 44 PageID #: 19



       90.     On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

       91.     Plaintiffs own all rights, title, and interest in and to the ’277 Patent.

       92.     Alvogen-Natco’s ANDA Products infringe one or more claims of the ’277 Patent.

       93.     Alvogen-Natco did not contest infringement of claims 1–2, 5–8, 11–13, and 15–

16 of the ’277 Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to

contest infringement of the claims of the ’277 Patent, it was required by applicable regulations to

state such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

       94.     Alvogen-Natco has infringed one or more claims of the ’277 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’277 Patent.

       95.     On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’277 Patent would infringe

one or more claims of the ’277 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’277 Patent under 35 U.S.C. § 271 (b) and/or (c).

       96.     Alvogen-Natco had actual and constructive notice of the ’277 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’277 Patent would constitute an act of

infringement of the ’277 Patent.




                                                  19
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 20 of 44 PageID #: 20



        97.     Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’277 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’277 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        98.     Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’277 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                   COUNT V
               INFRINGEMENT OF THE ’711 PATENT BY ALVOGEN-NATCO

        99.     Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–98 as if

fully set forth herein.

        100.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        101.    Plaintiffs own all rights, title, and interest in and to the ’711 Patent.

        102.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’711 Patent.

        103.    Alvogen-Natco did not contest infringement of claims 1–2 of the ’711 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of

the claims of the ’711 Patent, it was required by applicable regulations to state such a basis in its

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.



                                                   20
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 21 of 44 PageID #: 21



       104.    Alvogen-Natco did not contend that claims 4–13 of ’711 Patent are invalid or

unenforceable in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to

contend that the claims of the ’711 Patent are invalid or unenforceable, it was required by

applicable regulations to state such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7);

21 CFR § 314.52.

       105.    Alvogen-Natco has infringed one or more claims of the ’711 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’711 Patent.

       106.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’711 Patent would infringe

one or more claims of the ’711 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’711 Patent under 35 U.S.C. § 271 (b) and/or (c).

       107.    Alvogen-Natco had actual and constructive notice of the ’711 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’711 Patent would constitute an act of

infringement of the ’711 Patent.

       108.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’711 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity and/or non-infringement with respect to the ’711 Patent renders this case “exceptional”




                                               21
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 22 of 44 PageID #: 22



as that term is set forth in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’

fees and such other relief as this Court deems proper.

        109.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’711 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                   COUNT VI
               INFRINGEMENT OF THE ’403 PATENT BY ALVOGEN-NATCO

        110.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–109 as if

fully set forth herein.

        111.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        112.    Plaintiffs own all rights, title, and interest in and to the ’403 Patent.

        113.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’403 Patent.

        114.    Alvogen-Natco did not contest infringement of claims 1–13 of the ’403 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of

the claims of the ’403 Patent, it was required by applicable regulations to state such a basis in its

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

        115.    Alvogen-Natco has infringed one or more claims of the ’403 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’403 Patent.



                                                   22
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 23 of 44 PageID #: 23



        116.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’403 Patent would infringe

one or more claims of the ’403 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’403 Patent under 35 U.S.C. § 271 (b) and/or (c).

        117.    Alvogen-Natco had actual and constructive notice of the ’403 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’403 Patent would constitute an act of

infringement of the ’403 Patent.

        118.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’403 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’403 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        119.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’403 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT VII
               INFRINGEMENT OF THE ’090 PATENT BY ALVOGEN-NATCO

        120.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–119 as if

fully set forth herein.



                                                 23
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 24 of 44 PageID #: 24



       121.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

       122.    Plaintiffs own all rights, title, and interest in and to the ’090 Patent.

       123.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’090 Patent.

       124.    Alvogen-Natco did not contest infringement of claims 1–2 of the ’090 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of

the claims of the ’090 Patent, it was required by applicable regulations to state such a basis in its

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

       125.    Alvogen-Natco has infringed one or more claims of the ’090 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’090 Patent.

       126.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’090 Patent would infringe

one or more claims of the ’090 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’090 Patent under 35 U.S.C. § 271 (b) and/or (c).

       127.    Alvogen-Natco had actual and constructive notice of the ’090 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’090 Patent would constitute an act of

infringement of the ’090 Patent.




                                                  24
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 25 of 44 PageID #: 25



        128.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’090 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’090 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        129.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’090 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT VIII
               INFRINGEMENT OF THE ’091 PATENT BY ALVOGEN-NATCO

        130.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–129 as if

fully set forth herein.

        131.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        132.    Plaintiffs own all rights, title, and interest in and to the ’091 Patent.

        133.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’091 Patent.

        134.    Alvogen-Natco did not contest infringement of claims 1–5 and 15–21 of the ’091

Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest

infringement of the claims of the ’091 Patent, it was required by applicable regulations to state

such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.



                                                   25
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 26 of 44 PageID #: 26



       135.    Alvogen-Natco did not contend that claim 6 of ’091 Patent is invalid or

unenforceable in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to

contend that the claims of the ’091 Patent are invalid or unenforceable, it was required by

applicable regulations to state such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7);

21 CFR § 314.52.

       136.    Alvogen-Natco has infringed one or more claims of the ’091 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’091 Patent.

       137.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’091 Patent would infringe

one or more claims of the ’091 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’091 Patent under 35 U.S.C. § 271 (b) and/or (c).

       138.    Alvogen-Natco had actual and constructive notice of the ’091 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’091 Patent would constitute an act of

infringement of the ’091 Patent.

       139.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’091 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’091 Patent renders this case “exceptional” as that term is set forth




                                                26
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 27 of 44 PageID #: 27



in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        140.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’091 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                   COUNT IX
               INFRINGEMENT OF THE ’015 PATENT BY ALVOGEN-NATCO

        141.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–140 as if

fully set forth herein.

        142.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        143.    Plaintiffs own all rights, title, and interest in and to the ’015 Patent.

        144.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’015 Patent.

        145.    Alvogen-Natco did not contest infringement of claims 1–17 and 19–20 of the ’015

Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest

infringement of the claims of the ’015 Patent, it was required by applicable regulations to state

such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

        146.    Alvogen-Natco has infringed one or more claims of the ’015 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’015 Patent.



                                                   27
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 28 of 44 PageID #: 28



        147.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’015 Patent would infringe

one or more claims of the ’015 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’015 Patent under 35 U.S.C. § 271 (b) and/or (c).

        148.    Alvogen-Natco had actual and constructive notice of the ’015 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’015 Patent would constitute an act of

infringement of the ’015 Patent.

        149.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’015 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’015 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        150.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’015 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                   COUNT X
               INFRINGEMENT OF THE ’079 PATENT BY ALVOGEN-NATCO

        151.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–150 as if

fully set forth herein.



                                                 28
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 29 of 44 PageID #: 29



       152.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

       153.    Plaintiffs own all rights, title, and interest in and to the ’079 Patent.

       154.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’079 Patent.

       155.    Alvogen-Natco did not contest infringement of claims 1–5, 7, and 11–12 of the

’079 Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest

infringement of the claims of the ’079 Patent, it was required by applicable regulations to state

such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

       156.    Alvogen-Natco did not contend that claims 6 and 8–10 of ’079 Patent are invalid

or unenforceable in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to

contend that the claims of the ’079 Patent are invalid or unenforceable, it was required by

applicable regulations to state such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7);

21 CFR § 314.52.

       157.    Alvogen-Natco has infringed one or more claims of the ’079 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’079 Patent.

       158.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’079 Patent would infringe

one or more claims of the ’079 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’079 Patent under 35 U.S.C. § 271 (b) and/or (c).




                                                  29
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 30 of 44 PageID #: 30



        159.    Alvogen-Natco had actual and constructive notice of the ’079 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’079 Patent would constitute an act of

infringement of the ’079 Patent.

        160.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’079 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’079 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        161.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’079 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                   COUNT XI
               INFRINGEMENT OF THE ’257 PATENT BY ALVOGEN-NATCO

        162.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–161 as if

fully set forth herein.

        163.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        164.    Plaintiffs own all rights, title, and interest in and to the ’257 Patent.

        165.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’257 Patent.



                                                   30
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 31 of 44 PageID #: 31



       166.    Alvogen-Natco did not contest infringement of claims 1–5, 8–10, and 13 of the

’257 Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest

infringement of the claims of the ’257 Patent, it was required by applicable regulations to state

such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

       167.    Alvogen-Natco did not contend that claims 6–7, 11–12, and 14 of ’257 Patent are

invalid or unenforceable in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal

basis to contend that the claims of the ’257 Patent are invalid or unenforceable, it was required

by applicable regulations to state such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7);

21 CFR § 314.52.

       168.    Alvogen-Natco has infringed one or more claims of the ’257 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’257 Patent.

       169.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’257 Patent would infringe

one or more claims of the ’257 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’257 Patent under 35 U.S.C. § 271 (b) and/or (c).

       170.    Alvogen-Natco had actual and constructive notice of the ’257 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’257 Patent would constitute an act of

infringement of the ’257 Patent.




                                               31
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 32 of 44 PageID #: 32



        171.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’257 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’257 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        172.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’257 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT XII
               INFRINGEMENT OF THE ’753 PATENT BY ALVOGEN-NATCO

        173.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–172 as if

fully set forth herein.

        174.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        175.    Plaintiffs own all rights, title, and interest in and to the ’753 Patent.

        176.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’753 Patent.

        177.    Alvogen-Natco did not contest infringement of claims 1–15 and 17 of the ’753

Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest

infringement of the claims of the ’753 Patent, it was required by applicable regulations to state

such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.



                                                   32
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 33 of 44 PageID #: 33



       178.    Alvogen-Natco has infringed one or more claims of the ’753 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’753 Patent.

       179.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’753 Patent would infringe

one or more claims of the ’753 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’753 Patent under 35 U.S.C. § 271 (b) and/or (c).

       180.    Alvogen-Natco had actual and constructive notice of the ’753 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’753 Patent would constitute an act of

infringement of the ’753 Patent.

       181.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’753 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’753 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

       182.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’753 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships




                                                 33
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 34 of 44 PageID #: 34



between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT XIII
               INFRINGEMENT OF THE ’857 PATENT BY ALVOGEN-NATCO

        183.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–182 as if

fully set forth herein.

        184.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        185.    Plaintiffs own all rights, title, and interest in and to the ’857 Patent.

        186.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’857 Patent.

        187.    Alvogen-Natco did not contest infringement of claims 1–4, 9–10, 16–24, 27–30

and 36–37 of the ’857 Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal

basis to contest infringement of the claims of the ’857 Patent, it was required by applicable

regulations to state such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR

§ 314.52.

        188.    Alvogen-Natco has infringed one or more claims of the ’857 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’857 Patent.

        189.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’857 Patent would infringe

one or more claims of the ’857 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would




                                                   34
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 35 of 44 PageID #: 35



induce the infringement of and/or contribute to the infringement of one or more claims of the

’857 Patent under 35 U.S.C. § 271 (b) and/or (c).

        190.    Alvogen-Natco had actual and constructive notice of the ’857 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’857 Patent would constitute an act of

infringement of the ’857 Patent.

        191.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’857 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’857 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        192.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’857 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT XIV
               INFRINGEMENT OF THE ’455 PATENT BY ALVOGEN-NATCO

        193.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–192 as if

fully set forth herein.

        194.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.



                                                 35
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 36 of 44 PageID #: 36



       195.    Plaintiffs own all rights, title, and interest in and to the ’455 Patent.

       196.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’455 Patent.

       197.    Alvogen-Natco did not contest infringement of claims 1–13 of the ’455 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of

the claims of the ’455 Patent, it was required by applicable regulations to state such a basis in its

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

       198.    Alvogen-Natco has infringed one or more claims of the ’455 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’455 Patent.

       199.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’455 Patent would infringe

one or more claims of the ’455 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’455 Patent under 35 U.S.C. § 271 (b) and/or (c).

       200.    Alvogen-Natco had actual and constructive notice of the ’455 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’455 Patent would constitute an act of

infringement of the ’455 Patent.

       201.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’455 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’455 Patent renders this case “exceptional” as that term is set forth




                                                  36
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 37 of 44 PageID #: 37



in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        202.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’455 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                  COUNT XV
               INFRINGEMENT OF THE ’507 PATENT BY ALVOGEN-NATCO

        203.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–202 as if

fully set forth herein.

        204.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        205.    Plaintiffs own all rights, title, and interest in and to the ’507 Patent.

        206.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’507 Patent.

        207.    Alvogen-Natco did not contest infringement of claims 1–10, 13–17, 19–21, 23,

and 25–28 of the ’507 Patent in Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal

basis to contest infringement of the claims of the ’507 Patent, it was required by applicable

regulations to state such a basis in its Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR

§ 314.52.

        208.    Alvogen-Natco has infringed one or more claims of the ’507 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification




                                                   37
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 38 of 44 PageID #: 38



and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’507 Patent.

       209.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’507 Patent would infringe

one or more claims of the ’507 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’507 Patent under 35 U.S.C. § 271 (b) and/or (c).

       210.    Alvogen-Natco had actual and constructive notice of the ’507 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’507 Patent would constitute an act of

infringement of the ’507 Patent.

       211.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’507 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’507 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

       212.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’507 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.




                                                 38
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 39 of 44 PageID #: 39



                                  COUNT XVI
               INFRINGEMENT OF THE ’548 PATENT BY ALVOGEN-NATCO

        213.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–212 as if

fully set forth herein.

        214.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        215.    Plaintiffs own all rights, title, and interest in and to the ’548 Patent.

        216.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’548 Patent.

        217.    Alvogen-Natco did not contest infringement of claims 1–30 of the ’548 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of

the claims of the ’548 Patent, it was required by applicable regulations to state such a basis in its

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

        218.    Alvogen-Natco has infringed one or more claims of the ’548 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’548 Patent.

        219.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’548 Patent would infringe

one or more claims of the ’548 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’548 Patent under 35 U.S.C. § 271 (b) and/or (c).

        220.    Alvogen-Natco had actual and constructive notice of the ’548 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request



                                                   39
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 40 of 44 PageID #: 40



for FDA approval prior to the expiration of the ’548 Patent would constitute an act of

infringement of the ’548 Patent.

        221.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’548 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’548 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        222.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’548 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                 COUNT XVII
               INFRINGEMENT OF THE ’140 PATENT BY ALVOGEN-NATCO

        223.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–222 as if

fully set forth herein.

        224.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen-Natco’s ANDA

Products.

        225.    Plaintiffs own all rights, title, and interest in and to the ’140 Patent.

        226.    Alvogen-Natco’s ANDA Products infringe one or more claims of the ’140 Patent.

        227.    Alvogen-Natco did not contest infringement of claims 1–4 of the ’140 Patent in

Alvogen’s Notice Letter. If Alvogen-Natco had a factual or legal basis to contest infringement of



                                                   40
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 41 of 44 PageID #: 41



the claims of the ’140 Patent, it was required by applicable regulations to state such a basis in its

Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

       228.    Alvogen-Natco has infringed one or more claims of the ’140 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 212763 with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® Tablets prior to the

expiration of the ’140 Patent.

       229.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen-Natco’s ANDA Products prior to the expiration of the ’140 Patent would infringe

one or more claims of the ’140 Patent under 35 U.S.C. § 271(a), and/or Alvogen-Natco would

induce the infringement of and/or contribute to the infringement of one or more claims of the

’140 Patent under 35 U.S.C. § 271 (b) and/or (c).

       230.    Alvogen-Natco had actual and constructive notice of the ’140 Patent prior to

filing ANDA No. 212763, and was aware that the filing of ANDA No. 212763 with the request

for FDA approval prior to the expiration of the ’140 Patent would constitute an act of

infringement of the ’140 Patent.

       231.    Alvogen-Natco filed its ANDA without adequate justification for asserting that

the ’140 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture,

use, offer for sale, or sale of its ANDA Products. Alvogen-Natco’s conduct in certifying

invalidity with respect to the ’140 Patent renders this case “exceptional” as that term is set forth

in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

       232.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’140 Patent.




                                                 41
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 42 of 44 PageID #: 42



Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       (A)      A judgment that Alvogen-Natco has infringed the ’444, ’309, ’284, ’277, ’711,

’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents under

35 U.S.C. § 271(e)(2)(A);

       (B)      A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective

date of any FDA approval of Alvogen-Natco’s ANDA shall be no earlier than the last expiration

date of any of the ’444, ’309, ’284, ’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857,

’455, ’507, ’548, and ’140 Patents, or any later expiration of exclusivity for any of the ’444,

’309, ’284, ’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140

Patents, including any extensions or regulatory exclusivities;

       (C)      Entry of a permanent injunction enjoining Alvogen-Natco, its officers, agents,

employees, parents, affiliates, and subsidiaries, and all persons and entities acting in concert with

Alvogen-Natco or on its behalf from commercially manufacturing, using, offering for sale, or

selling its ANDA Products within the United States, or importing its ANDA Products into the

United States, until the day after the expiration of the ’444, ’309, ’284, ’277, ’711, ’403, ’090,

’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents, including any additional

exclusivity period applicable to those patents, and from otherwise infringing the claims of the

’444, ’309, ’284, ’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and

’140 Patents;




                                                 42
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 43 of 44 PageID #: 43



       (D)     A judgment declaring that making, using, selling, offering to sell, or importing

Alvogen-Natco’s ANDA Products, or inducing or contributing to such conduct, would constitute

infringement of the ’444, ’309, ’284, ’277, ’711, ’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857,

’455, ’507, ’548, and ’140 Patents pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

       (E)     A declaration under 28 U.S.C. § 2201 that if Alvogen-Natco, its officers, agents,

employees, parents, affiliates, and subsidiaries, and all persons and entities acting in concert with

it or on its behalf, engage in the commercial manufacture, use, offer for sale, sale or importation

of Alvogen-Natco’s ANDA Products, it will constitute an act of infringement pursuant to

35 U.S.C. § 271 (a), (b), and/or (c);

       (F)     An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

Alvogen-Natco engages in the commercial manufacture, use, offer for sale, sale, and/or

importation of its ANDA Products, or any product that infringes the ’444, ’309, ’284, ’277, ’711,

’403, ’090, ’091, ’015, ’079, ’257, ’753, ’857, ’455, ’507, ’548, and ’140 Patents, or induces or

contributes to such conduct, prior to the expiration of the patents including any additional

exclusivity period applicable to those patents;

       (G)     A finding that this is an exceptional case, and an award of attorneys’ fees in this

action pursuant to 35 U.S.C. § 285;

       (H)     Costs and expenses in this action; and

       (I)     Such other and further relief as the Court deems just and proper.




                                                  43
 Case 1:19-cv-00434-UNA Document 1 Filed 03/01/19 Page 44 of 44 PageID #: 44



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jack B. Blumenfeld

                                       Jack B. Blumenfeld (#1014)
                                       Jeremy A. Tigan (#5239)
                                       1201 North Market Street
                                       P.O. Box 1347
                                       Wilmington, DE 19899
OF COUNSEL:                            (302) 658-9200
                                       jblumenfeld@mnat.com
Christopher N. Sipes                   jtigan@mnat.com
Erica N. Andersen
Brianne Bharkhda                       Attorneys for Plaintiffs
Nicholas L. Evoy
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001-4956
(202) 662-6000

Attorneys for Pharmacyclics LLC

Gregory L. Diskant
Irena Royzman
Jordan M. Engelhardt
Lachlan Campbell-Verduyn
PATTERSON BELKNAP WEBB & TYLER LLP
1133 Avenue of the Americas
New York, NY 10036
(212) 336-2000

Attorneys for Janssen Biotech, Inc.

March 1, 2019




                                      44
